DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 4/29/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tseng et al. (US Patent Publication 2010/0208205).
Regarding claim 1, Tseng discloses a system for analyzing eye movements of a subject ([0007]), the system comprising an eye tracking device configured to track eye movements of the subject ([0007], [0014]), a display ([0007], [0014]), and a processor in communication with the eye tracking device and the display ([0007], [0014]), the processor configured to cause the display to present a visual stimulus to the subject ([0007], [0014], [0034]), cause the eye tracking device to track eye movements of the subject ([0007], [0014], [0034], [0047]), identify fixational eye movements from the tracked eye movements, the fixational eye movements including one of microsaccades and square wave jerks ([0031], [0034], [0047]), analyze the fixational eye movements of the subject (0034]-[0036], [0053]-[0058]), and determine at least one of a presence, an absence, a severity, a progression, and a response to treatment of a neurological disease based on the analyzed fixational eye movements, the neurological disease being one of Alzheimer’s Disease and Mild Cognitive Impairment ([0016]; claim 9).
Regarding claims 14 and 15, Tseng ([0007], [0039], [0041]-[0051], [0066], [0084]; claims 53-56) further discloses wherein the processor is configured to track the eye movements of the subject as the subject fixates on the visual stimulus, and further configured to generate a report including information indicative of the determination of at least one of the presence, the absence, the severity, the progression, and the response to treatment and display the report via the display.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Publication 2010/0208205), as applied to claim 1 above, and further in view of Martinez-Conde et al. (US Patent Publication 2010/0277693).
Regarding claim 2, Tseng discloses all the claimed limitations except that wherein the fixational eye movements include microsaccades and the processor is configured to determine a microsaccade direction based on the microsaccades, the microsaccade direction being an angular deviation from horizontal, and determine at least one of the presence, the absence, the severity, the progression, and the response to treatment based on the microsaccade direction.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 3, Tseng discloses all the claimed limitations except that wherein the processor is configured to determine the microsaccade direction from each of the identified microsaccades and calculate an average microsaccade direction.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 4, Tseng discloses all the claimed limitations except that wherein the processor is configured to determine at least one of the presence, the absence, the severity, the progression, and the response to treatment by comparing the average microsaccade direction to a control microsaccade direction.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 5, Tseng discloses all the claimed limitations except that wherein the control microsaccade direction is one of an average microsaccade direction of a healthy subject and an average microsaccade direction previously tracked from the subject.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 6, Tseng discloses all the claimed limitations except that wherein the processor is configured to determine the presence of the neurological disease based on the average microsaccade direction being significantly less horizontal than an average microsaccade direction of a healthy subject.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 7, Tseng discloses all the claimed limitations except that wherein the processor is further configured to determine an additional microsaccade dynamic including at least one of a microsaccade magnitude, a microsaccade velocity, a microsaccade peak velocity-magnitude relationship, a microsaccade duration, and an intersaccadic interval based on the microsaccades, and determine at least one of the presence, the absence, the severity, the progression, and the response to treatment based on the microsaccade direction and the additional microsaccade dynamic.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 8, Tseng discloses all the claimed limitations except that wherein the fixational eye movements include square wave jerks and the processor is configured to determine a square wave jerk direction based on the square wave jerks, the square wave jerk direction being an angular deviation from horizontal, and determine at least one of the presence, the absence, the severity, the progression, and the response to treatment based on the square wave jerk direction.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 9, Tseng discloses all the claimed limitations except that wherein the processor is configured to determine the square wave jerk direction from each of the identified square wave jerks and calculate an average square wave jerk direction.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 10, Tseng discloses all the claimed limitations except that wherein the processor is configured to determine at least one of the presence, the absence, the severity, the progression, and the response to treatment by comparing the average square wave jerk direction to a control square wave jerk direction.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 11, Tseng discloses all the claimed limitations except that wherein the control square wave jerk direction is one of an average square wave jerk direction of a healthy subject and an average square wave jerk direction previously tracked from the subject.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 12, Tseng discloses all the claimed limitations except that wherein the processor is configured to determine the presence of the neurological disease based on the average square wave jerk direction being significantly less horizontal than an average square wave jerk direction of a healthy subject.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.
Regarding claim 13, Tseng discloses all the claimed limitations except that wherein the processor is further configured to determine an additional eye movement dynamic including at least one of a microsaccade magnitude, a microsaccade velocity, a microsaccade peak velocity-magnitude relationship, a microsaccade duration, and an intersaccadic interval based on the fixational eye movements, and determine at least one of the presence, the absence, the severity, the progression, and the response to treatment based on the square wave jerk direction and the additional eye movement dynamic.  Within the same field of endeavor, Martinez-Conde discloses this teaching (([0011], [0012], [0016], [0019]-[0036]; figures 2-5H).  Therefore, it would have been obvious to one of ordinary skill in the art to implement this teaching for application-specific purpose.












Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
8/22/22